Citation Nr: 0105910	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-14 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for left shoulder 
impingement, status post impingement revision, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from October 1986 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FAC

The veteran testified at a December 2000 hearing before the 
undersigned that he no longer wished to pursue an appeal of 
the issue of an increased evaluation for tinnitus.



CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
an increased evaluation for tinnitus and the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a February 1998 rating determination, the RO denied a 
compensable evaluation for tinnitus.  In April 1998, the 
veteran expressed disagreement with the denial of a 
compensable evaluation for tinnitus.  In August 1998, the RO 
issued a statement of the case with regard to this issue.  In 
September 1998, the veteran filed a substantive appeal.  In a 
February 1999 rating determination, the RO increased the 
veteran's disability for tinnitus from noncompensable to 10 
percent, effective the date of the veteran's request for an 
increased evaluation.  

At the time of his December 2000 hearing before the 
undersigned Board Member, the veteran testified that he no 
longer wished to pursue the issue of an  increased evaluation 
for tinnitus. 

As the veteran testified at his December 2000 hearing that he 
no longer wished to pursue the issue of an increased 
evaluation for tinnitus, he effectively withdrew his appeal 
on this issue.  Hence, there remains no matter for the 
Board's consideration.  Accordingly, the Board must dismiss 
the purported appeal on the issue of an increased evaluation 
for tinnitus.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2000).


ORDER

The appeal as to the issue of an increased evaluation for 
tinnitus is dismissed.


REMAND

A review of the record demonstrates that at the time of his 
December 2000 hearing, the veteran testified that both his 
gastroesophageal and left shoulder disorders had increased in 
severity since the time of the last VA examination, performed 
in March 1999.  At the hearing, the veteran also submitted 
additional treatment records relating to his left shoulder 
and gastroesophageal disorders.  These records also 
demonstrate that the disorders may have increased in 
severity.  VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

As to the issue of an increased evaluation for the left 
shoulder disorder, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
§ 4.45 (2000).  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board further notes that the veteran has complained of 
tingling and numbness in his arm and fingers, which has been 
noted on the recently submitted treatment records.  Separate 
and distinct manifestations arising from the same disease or 
injury may be rated separately.  Manifestations are 
considered to be separate and distinct if none of the 
symptomatology for any of the manifestations is duplicative 
of or overlapping with the symptomatology of the other 
manifestation. See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994); 38 C.F.R. § 4.25.  The veteran could possibly be 
rated for neurological impairment of the left shoulder.  

As to the issue of an increased evaluation for 
gastroesophageal reflux, the Board notes that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).  The Board further 
notes that the March 1999 VA examination does not provide 
sufficiently detailed information in order to determine 
whether an increased evaluation is in order.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for left shoulder or 
gastroesophageal disorders.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unable to 
obtain.

3.  The RO should schedule the veteran 
for appropriate examinations to determine 
the current severity of his service-
connected left shoulder impingement.  The 
examinations should include all indicated 
tests and studies, including range of 
motion testing reported in degrees of 
arc, and electromyograph and nerve 
conduction velocity studies if feasible 
and necessary.  The orthopedic examiner 
should also report the normal ranges of 
motion for the shoulder.  The examination 
findings must be reported in detail.  The 
examiner must review the claims folder 
including a copy of this remand prior to 
completing the examination report.

The examiners are requested to comment on 
the absence or presence of the following: 
nonunion without loose movement; nonunion 
with loose movement; dislocation of the 
clavicle or scapula; limitation of motion 
of the arm at shoulder length; limitation 
of motion of the arm midway between the 
side and shoulder level; or limitation of 
motion of the arm to 25 degrees from the 
side.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  The 
examiner should also comment on whether 
the shoulder disability is manifested by 
complete or partial paralysis of any 
nerve.  The examiner should specify the 
nerves involved and, if partial paralysis 
is noted, comment on whether such 
paralysis is mild, moderate, or severe.

The examiner should determine whether the 
left shoulder disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

4.  The RO should schedule the veteran 
for an appropriate examination in order 
to evaluate the current severity of his 
service-connected gastroesophageal 
reflux.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner should review the claims folder  
prior to the examination.  The examiner 
should comment on the absence or presence 
of the following: recurrent epigastric 
distress; dysphagia, pyrosis; 
regurgitation; substernal or arm or 
shoulder pain; impairment of health; 
vomiting; weight loss; hematemesis or 
melena; anemia; nausea; sweating; 
circulatory disturbance; diarrhea; 
hypoglycemic symptoms; or weight loss 
with malnutrition.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for left shoulder 
impingement and gastroesophageal reflux.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


